                                                                                                                               FILED
AO    2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT                                                  :cm><. cs u1scc :r :occr
                                                                                                                    SOUTHEF;r-. Q;5-��1CT C.:F �.:,L... FC�;\1:._
                                             SOUTHERN DISTRICT OF CALIFORNIA                                       "-'
                                                                                                                  "'"    ----               ---'�.;;.:.._J
                                                                                                                                                     .:_


               UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                    v.
                                                                               (For Offenses Committed On or After November I,               1987)
  HECTOR RAMON GONZALEZ-CANDELARIO (1)
                                                                                  Case Number:         3:18-CR-01899-MMA

                                                                               Danielle Rachel Iredale
                                                                               Defendant's Attorney
REGISTRATION NO.                    03732049

D -
THE DEFENDANT:

IZl    pleaded guilty to count(s)            One of the Superseding Information.
       was found guilty on count(s)
D
       after a plea of not guilty


Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


      Title and Section I Nature of Offense                                                                 Count
      8:1326(A),(B)- Removed Alien Found In The United States (Felony)                                       ls




       The defendant is sentenced as provided in pages      2 through                     2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D      The defendant has been found not guilty on count(s)

[ZJ    Count(s)       Underlying Information                                         dismissed on the motion of the United States.


[ZJ     Assessment:    $100.00 waived


        JVTA Assessment*:      $
D
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

IZl     No fine                     D Forfeiture pursuant to order filed                                                        , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                  �                   18




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                             3:18-CR-01899-MMA
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case


DEFENDANT:               HECTOR RAMON GONZALEZ-CANDELARIO (1)                                      Judgment - Page 2 of 2
CASE NUMBER:             3:18-CR-01899-MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at                                                on

        D   as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D   on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:


       Defendant delivered on                                            to


 at   ______                              ,   with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-01899-MMA
